Citation Nr: 0100160	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  00-02 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
psychophysiological musculoskeletal reaction involving the 
back, the left knee and both thumbs, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran served in active 
service from November 1977 to November 1984. 


REMAND

At present, the veteran claims that his service-connected 
psychophysiological musculoskeletal reaction involving the 
back, the left knee and both thumbs is more severely 
disabling than reflected in the currently assigned 10 percent 
evaluation.  A preliminary review of the record discloses 
that additional action by the RO is required before the Board 
can adjudicate this issue.  While the Board regrets the delay 
associated with this remand, this action is necessary to 
ensure that the veteran's claim is fairly adjudicated.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

The Board finds that it appears the veteran received services 
from the VA Vocational Rehabilitation and Counseling section; 
however, these treatment records are not contained in the 
claims file and should be obtained by the RO.  Specifically, 
medical records from the Orlando VA Medical Center (VAMC) 
dated from 1985 to 2000 contain July 1998 notations from the 
VA Vocational Rehabilitation section indicating that the 
veteran had chronic low back pain with episodes of sciatica, 
protruding disk at L5-S1, and difficulty with bending and 
heavy lifting.  He was deemed to do best with a job that did 
not require lifting over 20-25 pounds and with limited amount 
of bending and carrying. 

Additionally, the Board finds that the veteran should be 
afforded a VA examination to accurately evaluate the level of 
disability due to his service-connected psychophysiological 
musculoskeletal reaction, as opposed to other nonservice-
connected disorders.  In this respect, in addition to his 
service-connected psychophysiological musculoskeletal 
reaction involving the back, the left knee and both thumbs, 
the evidence shows the veteran also presents evidence of 
degenerative disk disease of the lumbar spine, bulging 
annulus at L4-L5 and L5-S1 with possible lateral herniation 
at L5-S1 to the right, and chronic lumbosacral strain 
syndrome.

Specifically, the Board notes that the medical records from 
the Orlando VAMC dated from 1985 to 2000 also include May 
1988 medical notations indicating the veteran had chronic 
intermittent lumbosacral strain.  February 1998 notations 
indicate that the veteran underwent a CT scan and had bulging 
annulus at L4-L5 and L5-S1 with possible lateral herniation 
at L5-S1 to the right.  March 1998 notations include a 
diagnosis of degenerative disk disease of the lumbar spine.  
And, a December 1999 Magnetic Resonance Imaging (MRI) report 
indicates the veteran's diagnosis was degenerative disk 
disease at L4-L5 with a mild diffuse bulge, and degenerative 
disk disease at L5-S1 with a focal disk extrusion to the left 
extending into the lateral recess and displacing the S1 nerve 
root medially.

Furthermore, a June 1999 VA joints examination report 
indicates the examiner diagnosed the veteran with history of 
bilateral thumb pain and left knee pain with no current 
complaint, and a history of lumbar spine pain with symptoms 
of lumbar radiculopathy.  However, the examiner also 
concluded that the veteran had chronic lumbosacral strain 
syndrome. 

Given the above discussed medical evidence, the Board finds 
that the veteran should be scheduled to undergo a VA 
examination by appropriate specialists, following which the 
examiners should, to the extent possible, distinguish 
symptoms attributable to the veteran's service-connected 
psychophysiological musculoskeletal reaction involving the 
back, the left knee and both thumbs from other diagnosed 
disorders.  Additionally, the examiners should explain the 
percentage or degree of social, functional and occupational 
impairment that represents impairment due solely to the 
service-connected psychophysiological musculoskeletal 
reaction involving the back, the left knee and both thumbs.  
If the examiners are not able to distinguish the 
symptoms/degree of impairment due to the psychophysiological 
musculoskeletal reaction involving the back, the left knee 
and both thumbs from any other diagnosed back disorders, the 
RO should consider the decision of Mittleider v. West, 11 
Vet. App. 181 (1998) (prescribing that, under such 
circumstances, the reasonable doubt doctrine dictates that 
all psychiatric symptoms be attributed to the service-
connected disability) in the adjudication of the claim. 

Following the above development, the Board should 
readjudicate the veteran's service-connected 
psychophysiological musculoskeletal reaction involving the 
back, the left knee and both thumbs, taking into 
consideration the new criteria for mental disorders as the 
regulation dealing with mental disorders has been changed, 
see 61 Fed. Reg. 52695-52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran 
and obtain information regarding the 
location and the dates of his counseling 
by the VA Vocational Rehabilitation and 
Counseling services.  Subsequently, the 
RO should obtain and associate with the 
claims file the veteran's VA Vocational 
Rehabilitation and Counseling records.  
If the search for the mentioned records 
has negative results, the claims file 
must be properly documented with 
information obtained from the VA 
facility(ies) indicating that these 
records were not available.

2. (a)  The RO should schedule the 
veteran for VA examinations in the 
appropriate specialties.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiners in connection 
with the examinations.  All necessary 
tests and studies should be conducted in 
order to ascertain the severity of the 
veteran's service-connected 
psychophysiological musculoskeletal 
reaction involving the back, the left 
knee and both thumbs.

(b)  It is requested that the VA 
examiners discuss and reconcile any 
contradictory evidence regarding the 
level of the veteran's social, functional 
and occupational impairment.  After a 
review of the claims file, including 
these records, the examiners should 
confer and discuss the veteran's case and 
thereafter render a medical opinion as to 
which of the veteran's symptomatology and 
social, functional and occupational 
impairment is attributable to the 
service-connected psychophysiological 
musculoskeletal reaction involving the 
back, the left knee and both thumbs, as 
opposed to any nonservice-connected 
condition(s) including but not limited to 
degenerative disk disease of the lumbar 
spine, bulging annulus at L4-L5 and L5-S1 
with possible lateral herniation at L5-S1 
to the right, and chronic lumbosacral 
strain syndrome.  If it is impossible to 
distinguish the symptomatology and/or 
social, functional or occupational 
impairment due to the nonservice-
connected condition(s), the examiners 
should so indicate.  With respect to 
service-connected psychophysiological 
musculoskeletal reaction involving the 
back alone, the examiners should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the lumbar spine due to 
any of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiners should also describe 
the degree of any additional range of 
motion lost due to pain on use or during 
flare-ups.  Furthermore, on the basis of 
both current examination findings and a 
thorough review of all records in the 
claims files, the examiners should 
express an opinion regarding the overall 
degree of impairment resulting from the 
veteran's service-connected 
psychophysiological musculoskeletal 
reaction involving the back, the left 
knee and both thumbs, and its effect on 
the veteran's ability to work.  The 
examination report must include the 
rationale for all opinions expressed.

3.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand, and, if not, 
the RO should implement corrective 
procedures.

4.  The RO should readjudicate the 
veteran's claim for an evaluation in 
excess of 10 percent for 
psychophysiological musculoskeletal 
reaction involving the back, the left 
knee and both thumbs, including 
consideration of the new criteria for 
mental disorders effective November 1996 
and the holding in Mittleider v. West, 11 
Vet. App. 181 (1998).  If the 
determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



